Title: To Benjamin Franklin from Louis-Guillaume Le Veillard, Enclosing [Madame Brillon] to Him: Two Notes, [March? 1777]
From: Le Veillard, Louis-Guillaume,Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


These notes are the earliest surviving record of Franklin’s relations with neighbors in Passy who came to be close friends. Both lived near his new quarters in the Hôtel de Valentinois and were well acquainted with his host, Le Ray de Chaumont. Le Veillard (1733–94), often referred to as “le grand voisin,” had married a wealthy wife and administered her dowry, the famous and fashionable mineral waters of Passy and their elegantly landscaped grounds, which sloped down to the Seine. Anne-Louise Boivin d’Hardancourt, who had become on her marriage in 1763 Madame Brillon de Jouy (1744–1824), was a celebrated performer on the clavichord, as appears between the lines of her note, and on other instruments. Franklin had already been to call on her and her husband, but she was still shy with him. She must have been writing, therefore, soon after he moved to Passy, and we are assigning the two notes to his first month there.
 
I.
Monsieur
Passy ce Lundy [March? 1777]
Je viens de recevoir une lettre de madame Brillon a laquelle je ne puis repondre qu’avéc vostre secours. J’ay l’honeur de vous l’envoyer; je n’appuyerai point une requête que celle qui la presente rend aussi séduisante qu’il est possible; si seulement vous pouviez luy donner le samedy vous me feriez grand plaisir parceque j’aurais aussi l’avantage de passer une partie de cette journée avéc vous. Je suis avéc respect Monsieur Vostre tres humble et tres obeissant serviteur
Le Veillard
Madame Brillon compte certainement que monsieur vostre fils voudra bien vous accompagner.
 
Notation: le Veillard
 
II.
Ce lundi matin [March ? 1777]
Vous me rendriés un vrai service mon voisin, si vous pouviés me faire avoir les airs ecossois que mr. franklin a bien voulu promettre de me donnér; j’essayerois de les jouér, et d’en composér dans le mesme genre! Je désire que mon talent pour la musique plaise a mr. franklin, ce n’est point affaire de vanité; je n’en ai jamais mis a jouér mieux du clavecin que quélques autres, c’est uniquement l’envie de delassér un moment un grand homme de ses occupations, et de me procurér le plaisir de le voir: si mr. brillon n’étoit point incommodé, il auroit été lui rendre sa visite, et l’invitér si cela pouvoit lui convenir, a venir disnér avéc vous a la maison le jour qu’il sera curieux de me dire si je jouë bien ou mal, les airs écossois! Il faut que vous nous rendiés le sérvice de lui faire cétte proposition, il seroit important pour moi de sçavoir son jour, pour avoir pagin qui surement lui fera plaisir a entendre! Adieu mon aimable voisin: s’il étoit possible que ce fut vérs la fin de cétte semaine, cela arrangeroit pagin.
Je compte bien aussi vous priér de me menér faire visitte un jour a mr. franklin; je veux y allér avéc vous, parceque si je suis timide comme le jour qu’il m’a fait l’honneur de venir chés moi, vous qui sçavés ce que je pense, vous le lui dirés, et je n’y perdrai pas!
 
Addressed: A Monsieur / Monsieur Le veillard / A Passy
